Citation Nr: 1532074	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-37 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral skin disorder of the feet.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to September 1970.  The Veteran's awards and decorations include the Combat Infantryman Badge. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2010 and January 2013, the Board remanded the matter for further development.  The case has since been returned to the Board for appellate review.   

As previously noted, in his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  A hearing was scheduled in June 2010; however, the Veteran failed to report for that proceeding, and he has not requested that the hearing be rescheduled or provided good cause.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2014). 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2013, the Board remanded the case to obtain a medical opinion addressing the nature and etiology of any current skin disorder of the foot.  Specifically, the Board directed that, for each diagnosis, the VA examiner should provide an opinion as to whether it is at least as likely as not that the disability had its onset in or is medically related to service, to include the diagnosis of cellulitis noted therein.  He or she was asked to specifically consider the Veteran's service treatment records, the post-service treatment records, the Internet article submitted by the Veteran's representative, and the Veteran's contentions, to include his assertion that his feet were often wet during his service in Vietnam and his claim of continuity of symptoms since service.

Following the remand, a VA medical opinion was obtained in March 2013.  Upon review of the claims folder, the examiner cited to her December 2010 VA examination report in which she opined that the Veteran's current tinea pedis was less likely as not caused or aggravated by service.  In the earlier report, she reasoned that there was no objective evidence of tinea pedis evaluated or treated while in service or in close proximity to service.  The examiner had also noted that there was no objective evidence suggesting a nexus between service and the current diagnosis of tinea pedis.  While he had a current diagnosis of tinea pedis, there was no medical evidence or other objective evidence suggesting that the condition started in service.  

In the March 2013 report, the VA examiner acknowledged the Veteran's contention that his current tinea pedis was the result of his feet being wet during service in Vietnam.  However, she stated that there was no objective evidence at all that he had been diagnosed, evaluated, or treated for tinea pedis during active duty or in close proximity to his separation from service.  She also noted that service treatment records showed that he complained of bilateral foot pain in October 1968 and that the evaluation showed callouses, but she observed that there were no findings consistent with tinea pedis.  It was further noted that there was no indication of any skin disease of the feet at the time of his separation examination.  The examiner cited to an examination in June 1984, which was conducted 15 years after his separation from service, noting a reported left foot rash since Vietnam and a vesiculosquamous plantar lesion of the left foot like tinea pedis.  The examiner concluded that the record did not demonstrate any medical evidence corroborating the Veteran's assertion.  His feet had been examined by orthopedics and podiatry during service and neither one recorded findings consistent with tinea pedis during service.  She reiterated that there was no evidence that the Veteran was diagnosed or treated for tinea pedis during service or in close proximity to separation from service, as the first documentation related to tinea pedis was in 1984.  

The Board finds that the March 2013 VA medical opinion is inadequate.  Although she noted that the Veteran claimed he had wet feet in service and that there was no documentation of tinea pedis in service, she did not address whether his current tinea pedis could be related to his wet feet in service.  In other words, she did not explain the significance of the fact that the Veteran was not diagnosed until 15 years after his military service.  The examiner also did not address the argument of the Veteran's representative in the August 2014 informal hearing presentation that tinea pedis could mimic cellulitis due to inflammation.  The representative had also submitted internet articles to support that contention.  Accordingly, an additional VA examination and medical opinion are needed in this case. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a skin disorder of the feet.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated since March 2013.  

2.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disorder of the feet.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the assertions and internet articles submitted by the Veteran's representative, and lay statements.  

The examiner should identify all skin disorders of the feet that have been present at any point since the Veteran filed his claim.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include the diagnosis of cellulitis noted therein as well as his report of wet feet in Vietnam.

In rendering the requested opinion, the examiner should address the internet article submitted by the Veteran's representative indicating that tinea pedis may mimic cellulitis.  

The examiner should also discuss the significance, if any, of the fact that the Veteran may not have been diagnosed with tinea pedis until 1984.  He or she should discuss medically known or theoretical causes of tinea pedis and describe how the disability would generally present or develop if due to wet feet.

A clear explanation for all opinions based on the specific statements and facts of record and medical principles involved is required.   

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




